DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to Foreign App. KR10-2017-0150828 filed November 13, 2017. 

Status of Claims 
Claims 1-11 were previous subject to a Restriction Election Requirement filed October 10, 2020.  Where Group I, Claims 1-8 drawn to a mask classified in A62B23/025 and Group II Claims 9-11 drawn to a method of manufacturing a mask, classified in A61M2207/00 where related as process of making and product made. Examiner has withdrawn the Restriction Election Requirement.
Thus, claims 1-11, filed on November 12, 2018, are presently pending in this application.

Election/Restrictions
Applicant's election with traverse of Group 1 claims 1-8 in the reply filed on December 29, 2020 is acknowledged.  The traversal is on the ground(s) that even though the Groups I and II are classified in different location, specifically A62B23/025 and A61M2207/00, respective, and even though additional consideration and a different search is required for each group the restriction is not proper because the claimed limitations of Group I and II are so interrelated substantial duplication of work would be required and they are not patently distinct. This is found to be persuasive because though the Group I and II having acquired a separate status in the art in view of their different classification, as claimed the Groups are not patently distinct from one another. Therefore, the Restriction Election Requirement has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 6, and claims 2-4 and 7-8 by dependency, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation Conditional Expression 2: 0.79 ≤ CD2/MD2 ≤ 2.2; and the claim also recites Conditional Expression 1: 0.86 ≤ CD1/MD1 ≤ 1.23 which is the narrower statement of the range/limitation; and the claim further recites Conditional Expression 3 0.98 ≤ CD3/MD3 ≤ 1.1 which is a still more narrower statement of the range/limitation . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The symbol “⸪”, ln 10, 21, and 33 in claim 1 is used by the claim to mean “wherein,” while the accepted meaning is “therefore” or “because”. The term is indefinite because the specification does not clearly redefine the term. For the purpose of this Office Action the symbol “⸪”  is interpreted as --wherein--. 
Claim 5 recites the limitation "the other surface of the fiber sheet" in ln 5.  There is insufficient antecedent basis for “the other surface” limitation in the claim. The limitation “other surface” has not previously been introduced in claim 5 or any claims to which claim 5 depends. For the purpose of this Office Action claim 5 is interpreted as reciting --an other surface of the fiber sheet--.
Claim 6 recites “wherein one surface of the fiber sheet”, ln 1 it is unclear whether the limitation “one surface” is referencing the “one surface” of claim 4 or is intended to introduce a new surface limitation.  For the purpose of this Office Action “one surface” of claim 6 is interpreted as introducing a another surface, as such claim 6 is interpreted as reciting -- wherein another surface of the fiber sheet--

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Noh et al. (U.S. Pub. No. 2014/01090492; hereinafter: “Noh”) in view of Choi et al. (U.S. Pub. No. 2012/0017911; hereinafter: “Choi”).
Regarding Claim 1, Noh discloses a mask comprising: a filter structure (18; Fig. 3) provided in a form in which a plurality of members (¶ 0061);  5and a fiber sheet (60; Fig. 3-4) coupled to a circumferential part (33; Fig. 3; ¶¶ 0024-0025) of the filter structure and configured to come into contact with a user's face (¶¶ 0024-0030). 
Noh does not specifically disclose the mask wherein the filter structure is in the form tin which the plurality of members are laminated and Noh does not explicitly disclose the mask wherein  the fiber sheet satisfies at least one of Conditional Expressions 1 to 3 below:  10
Conditional Expression 1: 0.86 ≤ CD1/MD1 ≤ 1.23
(⸪CD1 represents tensile elongation of a fiber sheet sample when the fiber sheet sample is manufactured such that a long side of a rectangle, whose long side is 4 inches in length and short side is 1 inch in length, is disposed in a longitudinal direction of the fiber 15sheet and a force of 0.51 bf is applied to the fiber sheet sample in a long side direction, and MD 1 represents tensile elongation of a fiber sheet sample when the fiber sheet sample is manufactured such that a long side of a rectangle, whose long side is 4 inches in length and short side is 1 inch in length, is disposed in a transverse direction of the fiber 20sheet and a force of 0.51 bf is applied to the fiber sheet sample in a long side direction) 
Conditional Expression 2 
0.79 ≤ CD2/MD2 ≤ 2.2 
(⸪CD2 represents tensile elongation of a fiber sheet sample when the fiber sheet 25sample is manufactured such that a long side of a rectangle, whose long side is 4 inches in length and short side is 1 inch in length, is disposed in a longitudinal direction of the fiber sheet and a force of 0.51 bf is applied to the fiber sheet sample in a long side direction and then removed, and MD2 represents tensile elongation of a fiber sheet sample when the fiber sheet 30sample is manufactured such that a long side of a rectangle, whose long side is 4 inches in length and short side is 1 inch in length, is disposed in a transverse direction of the fiber -15-sheet and a force of 0.51 bf is applied to the fiber sheet sample in a long side direction and then removed) 
Conditional Expression 3 0.98 ≤ CD3/MD3 ≤ 1.1
(⸪ CD3 represents a recovery rate of a fiber sheet sample when the fiber sheet sample is manufactured such that a long side of a rectangle, whose long side is 4 inches in length and short side is 1 inch in length, is disposed in a longitudinal direction of the fiber sheet and a force of 0.51 bf is applied to the fiber sheet sample in a long side direction and 10then removed, and MD3 represents a recovery rate of a fiber sheet sample when the fiber sheet sample is manufactured such that a long side of a rectangle, whose long side is 4 inches in length and short side is 1 inch in length, is disposed in a transverse direction of the fiber sheet and a force of 0.51 bf is applied to the fiber sheet sample in a long side direction and 15then removed).
However, Noh does teach the elasticity of the fiber sheet as not exhibiting any significant elasticity (that is, in various embodiments the elongation at break of the fiber sheet may be less than 40, 20, 10, or 5%) or may comprise significant elasticity (as manifested by an elongation at break of e.g. at least 40, 80, or 120% (¶ 0030). It is noted that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955.)  (See MPEP: 2144.05(II)).  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art that the fiber sheet of Noh satisfies at least one of the Conditional Expressions 1 to 3 because such a determination would require routine experimentation. Furthermore, Applicant has not disclosed that the fiber sheet that satisfies at least one of the Conditional Expressions 1 to 3 provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the fiber sheet of Noh, and Applicant’s fiber sheet, to perform equally well because both mechanisms perform the same function of stretch to accommodate the face features of the user.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention that determining that the elasticity of the fiber sheet of Noh satisfies at least one of the Conditional Expressions 1 to 3 because such a determination is considered to be well within the skill level of the ordinary artisan and thus fails to patentably distinguish over the prior art of Noh.
Choi teaches a mask comprising a filter structure (18, 20, 32, 34, 38; Fig. 1-3) provided in a form in which a plurality of members are laminated (¶¶ 0042, 0059-0063; Fig. 3) for the purpose of providing structure to improve crush resistance (¶ 0064). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify filter structure of the mask of Noh to include the plurality of members of the filter structure being laminated as taught by Choi for the purpose of providing structure to improve crush resistance (See Choi: ¶ 0064).
Regarding Claim 2, the modified device of Noh discloses the mask wherein the fiber sheet can be a single layer water-vapor-breathable layer (See Noh: ¶¶ 0031-0035). 
The modified device of Noh does not explicitly disclose the mask wherein the fiber sheet is formed of a single jersey fabric structure.
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to make the single layer water-vapor-breathable layer from a single jersey fabric structure in the modified device of Noh because Applicant has not disclosed that a single jersey fabric structure provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the single layer water-vapor-breathable layer of the modified device of Noh, and Applicant’s a single jersey fabric structure, to perform equally well because both mechanisms perform the same function of conform to a wearer's face so as to prevent unacceptable leakage of airborne particles (See Noh: ¶ 0034).
Therefore, it would have been prima facie obvious to modify the modified device of Noh to obtain the invention as specified in claim 2 because such a modification is considered to be well within the skill level of the ordinary artisan in order to achieve the desired conforming to the wearer's face so as to prevent unacceptable leakage of airborne particles and thus fails to patentably distinguish over the modified device of Noh. 
Regarding Claim 3, the modified device of Noh discloses the mask wherein the fiber sheet includes polyurethane fiber (See Noh: 80; ¶¶ 0051-0052).
Regarding Claim 4, the modified device of Noh discloses the mask wherein a film (80; Fig. 4) including polyurethane (¶¶ 0051-0052) is attached to one surface of the fiber sheet (A Fig. A annotated below).

    PNG
    media_image1.png
    320
    185
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4 of Noh.
Regarding Claim 5, the modified device of Noh discloses the mask wherein: the fiber sheet is coupled to surround at least a portion of the circumferential part of the filter structure (at 33; Fig. 1-3; ¶¶ 0024-0028; Examiner notes: The term surround is interpreted herein to mean “to extend around the margin or edge of i.e. ‘encircle’”, which prevents the fiber sheet from only partially encompassing/encircling the portion of the circumferential part of the filter structure. Noh discloses the fiber sheer surrounding the entire portion of the circumferential part of the filter structure that makes the opening for the user’s chin, cheeks, mouth and nose.); and an other surface (65; Fig. 3-4) of the fiber sheet is coupled to a front surface (A Fig. B annotated below) of the circumferential part of the fiber structure [Examiner notes: Noh discloses the other surface of the fiber sheet coupled to the front surface of the circumferential part with elements 82 and 63 as intermediaries (See Noh: Fig. 3-4).].

    PNG
    media_image2.png
    259
    211
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 3 of Noh.
Regarding Claim 6, the modified device of Noh discloses the mask wherein another surface (See Noh: 63; Fig. 3-4)(See 112(b) section above for interpretation) of the fiber sheet is coupled to a rear surface (A , Fig. B annotated above) of the circumferential part of the filter structure.
Regarding Claim 7, the modified device of Noh discloses the mask wherein the filter structure includes: a cover web (See Choi: 38; Fig. 3) forming an outer surface (A, Fig. C annotated below; See Choi: Fig. 3; ¶ 0042); a filter layer (36; Fig. 3; ¶ 0042) coupled to an inner surface (B, Fig. C annotated below) of the cover web; and a support structure (32; Fig. 3; ¶ 0042) coupled to an inner surface (C, Fig. C annotated below) of the filter layer [Examiner notes: Choi discloses the inner surface of the filter layer coupled to the support structure with elements 34 and 38’ as intermediaries (See Choi: Fig. 3; ¶ 0042).].

    PNG
    media_image3.png
    687
    434
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 3 of Choi.

Regarding Claim 8, the modified device of Noh discloses the mask wherein the support structure is formed of a molded foam product or non-woven fabric (See Choi: ¶¶ 0042-0043).

Regarding Claim 9, which are a product by process claims, the product disclosed by the prior art of the modified device of Noh of claim 1, shown above, is identical to the claimed product, even though the prior art is silent on the method of making.  There is no evidence to show that the claimed process imparts any patentable distinction between the claimed product and that of the prior art.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim is unpatentable although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
Regarding Claim 10, which are a product by process claims, the product disclosed by the prior art of the modified device of Noh of claim 5, shown above, is identical to the claimed product, even though the prior art is silent on the method of making.  There is no evidence to show that the claimed process imparts any patentable distinction between the claimed product and that of the prior art.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim is unpatentable although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.
Regarding Claim 11, which are a product by process claims, the product disclosed by the prior art of the modified device of Noh of claim 4, shown above, is identical to the claimed product, even though the prior art is silent on the method of making.  There is no evidence to show that the claimed process imparts any patentable distinction between the claimed product and that of the prior art.  When the reference teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim is unpatentable although produced by a different process. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634. The examiner can normally be reached M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785